Title: Notes on Debates, 26 March 1783
From: Madison, James
To: 


Wednesday March 26.
Communication was made thro’ the Secy of F. A. by the Minister of France, as to the late negociation, from letters recd. by him from Ct. de Vergennes dated in Decr. last, & brought by the Washington packet. This communication shewed though delicately that France was displeased with our Ministers for signing the prely. arts. separately; that she had laboured by recommending mutual concessions to compromise disputes between Spain & the U. S., and that she was apprehensive that G. B. would hereafter, as they already had, endeavor to sow discords between them. It signified that the “intimacy between our Ministers & those of G. B.” furnished a handle for this purpose.
Besides the public communication to Congress other parts of Letters from the Ct. de Vergennes were privately communicated to the Presidt. of Congs. & to sundry members, expressing more particularly the dissatisfaction of the Ct. of F. at the conduct of our Ministers; and urging the necessity of establishing permanent revenues for paying our debts & supporting a national character. The substance of these private communications as taken on the 23. instant by the President is as follows:

Finance.
“That the Ct. de Vergennes was alarmed at the extravagant demands of Docr. Franklin in behalf of the U. S.;  that he was surprized at the same time that the inhabitants paid so little attention to doing something for themselves: If they could not be brought to give adequate funds for their defence during a dangerous war, it was not likely that so desireable an end could be accomplished when their fears were allayed by a general peace[;] that this reasoning affected the credit of the U. S. and no one could be found who would risque their money under such circumstances; that the King would be glad to know what funds were provided for the security and payment of the 10 Million borrowed by him in Holland; that the Count de Vergennes hardly dared to report in favor of the U. S. to the King & Council, as money was so scarce that it would be with the greatest difficulty that even a small part of the requisition could be complied with. The causes of this scarcity were, a five year’s war which had increased the expences of Government to an enormous amount, the exportation of large sums of specie to America for the support & pay of both French & English armies, the loans to America, the stoppage of Bullion in S. America which prevented its flowing in the usual channels.
   
   another cause mentioned was the large balance of specie in favor of the Nn. powers during the war.

” A letter of later date added
“That he had received the Chevrs. letter of Ocr. and rejoiced to find that Congress had provided funds for their debts, which gave him great encouragemt. and had prevailed on the Comptroller General to join him in a report to his Majesty & Council for 6 Million of livres for the U. S. to support the war, but assures the Chevalier de la Luzerne, that he must never again consent to a further application.”

Negociations
“He complains of being treated with great indelicacy by the American Commissrs. they having signed the Treaty without any confidential communication, that had France treated America with the same indelicacy she might have signed her Treaty first as every thing between France & England was settled, but the King chose to keep faith with his allies, and therefore always refused to do any thing definitively, till all his allies were ready; that this conduct had delayed the definitive Treaty, England having considered herself as greatly strengthened by America; that Docr. Franklin waited on Ct. de Vergennes & acknowledged the indelicacy of their behavior & had prevailed on him to bury it in oblivion: that the English were endeavoring all in their power to sow seeds of discords between our Commissrs. & the Court of Spain, representing our claims to the Westward as extravagant and inadmissible, that it became Congress to be attentive to this business, & to prevent the ill effects that it might be attended with, that the King had informed the Court of Spain, that tho’ he heartily wished that the U. S. might enjoy a cordial coalition with his Cat: Majesty, yet he should leave the whole affair entirely to the two States and not interfere otherwise than as by his counsel & advice when asked, that altho’ the U S. had not been so well treated by Spain as might have been expected, yet that his Majesty wished that America might reap the advantage of a beneficial Treaty with Spain. That as the peace was not yet certain, it became all the powers at war, to be ready for a vigorous campaign, and hoped Congs. would exert themselves to aid the common cause by some offensive operations against the Enemy, but if the British should evacuate the U. S. the King earnestly hoped Congs. would take the most decided measures to prevent any intercourse with the British, and particularly in the way of merchandise or supplying them with provisions, wch. would prove of the most dangerous tendency to the campaign in the W. Indies, that the British now had hopes of opening an extensive trade with America, tho’ the war should continue, which if they should be disappointed in, might hasten the definitive Treaty, as it would raise a clamor among the people of England.

The Chevr. added that as he had misinformed his Court with regard to Congs. having funded their debts, on which presumption, the 6 Milon. had been granted, he hoped Congs. would enable him in his next despatches to give some satisfactory account to his Court on this head.”
